Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-15-00212-CV

                                  IN THE INTEREST OF R.K.H.

                      From the 224th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2012-PA-01466
                                Honorable Larry Noll, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: July 29, 2015

DISMISSED

           Appellant has filed a motion to dismiss this appeal, stating that she no longer wishes to

pursue this appeal. We therefore GRANT the motion to dismiss and dismiss this appeal. See TEX.

R. APP. P. 42.1(a).


                                                   PER CURIAM